Citation Nr: 1228424	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, claimed as adjustment disorder, personality disorder, anti-social traits, and depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, claimed as adjustment disorder, personality disorder, anti-social traits, and depression.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982, and from December 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2008, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain additional evidence and to provide the Veteran with corrective VCAA notice.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the June 2009 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service connection for an acquired psychiatric disability.

2.  The evidence pertaining to the Veteran's acquired psychiatric disability received since the June 2003 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current back disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for an acquired psychiatric disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the June 2003 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In June 2003, the RO denied service connection for depression, an acquired psychiatric disability.  The decision is final. 38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

Notwithstanding the RO's decision to reopen the claim for service connection for an acquired psychiatric disability, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

The RO denied the Veteran's claim for entitlement to service connection for depression, an acquired psychiatric disability, in June 2003 because there was no evidence of the condition in service or within one year of separation from active duty.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran had an acquired psychiatric disability in service and that his current disability is otherwise related to his active service.

Since the June 2003 final disallowance, the Veteran testified in a hearing before the undersigned Veterans Law Judge in April 2008.  There, the Veteran stated that he was suicidal in service and that he was treated in a mental hospital at that time.  See hearing transcript at 15.

Based on the evidence of record, the RO afforded the Veteran a VA psychiatric examination in April 2011.  Parenthetically, the Board notes that the RO scheduled this examination after the June 2009 Board Remand, which did not include instructions to provide the Veteran with a VA psychiatric examination.  The April 2011 VA examiner provided diagnoses of bipolar disorder and alcohol dependence.  As to the etiology of these psychiatric disabilities, the examiner stated that he was "unable to answer the service-related etiological link without resort to mere speculation."  Specifically, the examiner indicated that there was insufficient concurrent evidence, i.e., service treatment records, to draw a reliable conclusion.

Regardless of the above examination and the statements made by the examiner (which is discussed in more detail in the Remand section below), the Board acknowledges that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In addition, all of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.

As such, taken together, this evidence submitted after the final disallowance in June 2003 (specifically to include the Veteran's April 2008 testimony and the April 2011 VA examination) relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability and his claim is reopened.  The appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board will address the merits of the Veteran's claim for service connection for an acquired psychiatric disability in the Remand section below.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

In the present case, the Veteran has asserted that he has a back disability related to his period of active military service, and seeks service connection on such basis.  Specifically, the Veteran argued that he injured his back during service and has been experiencing pain since that time.

During the hearing before the undersigned, the Veteran testified that in service, a heavy tanker bar fell off the track and fell on top of him, bending him backwards.  He stated that he was taken to the barracks and treated by medics.  Hearing transcript at 10-12.  In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A service treatment record from March 1989 indicated that the Veteran sought treatment for an injury to his lowest right rib.  At that time, the Veteran reported that he was standing behind another serviceman who swung a small ammunition box filled with metal parts at him.  He reported that it "knocked the wind out of him" and he fell down because he lost his legs and felt dizzy for 20 to 30 seconds after.  He was diagnosed with a possible contusion to the right anterior, sixth and seventh ribs.  Significantly, there was no indication that the Veteran suffered a back injury and this is the only service treatment report of record indicating any type of injury.

Another report of medical examination from September 1989 (merely six months after the March 1989 treatment and five months prior to separation from active service) indicated that the Veteran had a normal clinical evaluation of his spine.  In an associated report of medical history, the Veteran indicated that he did not have nor had ever had recurrent back pain.

These service treatment records, as a whole, provide some probative evidence against the Veteran's claim for service connection for a back disability as they tend to show no back problems or a back injury in-service.

Even assuming, arguendo, that the Veteran suffered a back injury in-service and was treated for such an injury, there is no competent medical evidence of record that the Veteran has a current back disability for VA compensation purposes.

Upon review, the Board finds ample evidence of record showing that the Veteran has current low back pain.  However, review of the record also reveals that no medical professional has at any time during the claims and appeal period clearly attributed the Veteran's complaints of back pain to a particular diagnosed disability.  

Parenthetically, the Board notes that a post-service treatment report from January 2000 indicated that the Veteran may have had a lumbar condition.  This report, however, has contradictory results.  It included the following:

Lumbar lordosis is preserved.  No spondylolysis or spondylolisthesis.  There is perhaps minimal anterior loss of height at L1 and L3.  Spondylolysis at L2, L3 and L4.  Calcification in the abdominal aorta without aneurismal dilation.

Thus, the report indicated both no spondylolysis and spondylolysis in the lumbosacral spine, which are contradictory findings.  Regardless, even if the Board were to assume, arguendo, that the Veteran had spondylolysis of the lumbar spine at that time, the report is dated in January 2000, which is far before the claims period.  Indeed, the Veteran submitted his claim of service connection for a back disability in April 2004, over four years after the January 2000 treatment report.

Further, as previously noted, there are VA treatment reports dated in February 2004 and August 2010 that include an assessment of chronic low back pain.  Importantly, however, there is no diagnosis of an actual disability to which the pain may be attributed.

In this regard, symptomatology such as pain, stiffness, and tension, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which direct service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Although the Veteran is competent to report his experience of back pain and his complaints are deemed credible, he, as a lay person, does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for such symptomatology in this particular case.  Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disability.

In short, with regard to any statement the Veteran may have made regarding the question of whether he has a back disability, the Board must find that any such statement would be outweighed by what can only be described as a lack of evidence regarding a current back condition.

Further, the Veteran's back pain has not been attributed to any particular disability by a competent medical professional.  While the Veteran has been diagnosed with numerous disabilities (as indicated in a January 2011 active problems list), none is clearly shown to account for the back pain symptomatology and there is no indication that such symptomatology is attributable to a qualifying chronic disability.  

Parenthetically, the Board notes the Veteran's testimony at his April 2008 hearing that he had been treated for his claimed back disability within one year of service, however, there is no such indication in the claims file.  The RO's efforts to obtain these records are fully addressed in the Duties to Notify and Assist section.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, despite the Veteran's complaints of back pain, no disability to account for such symptomatology has been clinically identified and no medical professional has attributed the symptomatology to a qualifying chronic disability.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a back disability during the claim period, that holding is inapplicable.

The Board has reviewed the Veteran's VA treatment record and Social Security Administration records and does not find any additional evidence favorable to his claim.

For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim and service connection for a back disability is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, all reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the Veteran's claimed acquired psychiatric disability, the Board notes that the claim is found to be reopened by way of the submission of new and material evidence, as explained above, and remanded below to ensure due process.  Consequently, no further discussion is needed regarding whether VA has fulfilled its notice and assistance duties under the VCAA at this time.  In any event, Kent notice requirements were satisfied by way of the June 2009 notice letter with respect to the acquired psychiatric disability claim, pursuant to the June 2009 Board Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the Veteran's claimed back disability, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in an April 2004 notice letter.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorder and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.

While the RO provided notice to the Veteran under Dingess and informed him of how VA determines the disability rating and effective date once service connection has been established after the initial denial of the claim for service connection for a back disability, the timing defect was cured by a May 2011 SSOC.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

In this regard, the Board notes that the back disability claim was remanded by the Board in June 2009 to obtain service treatment records prior to December 1987.  Those records are associated with the claims file.  The Board also remanded the matter for treatment reports of the back from 1990, 1991, and 2000.  Associated with the record are the RO attempts to obtain these treatment records and the subsequent negative responses.  In this regard, the RO is in substantial compliance with the June 2009 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board finds that, based on the RO's efforts and the negatives responses, it is reasonably certain that the Veteran's post-service treatment records from those periods are no longer available and that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2); see also Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran was notified on the inability to obtain these records, and, although he stated he had some medical records in his possession, he did not submit anything.

Here, a medical examination has not been afforded to the Veteran with respect to his claim of service connection for a back disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, there is no competent evidence that the Veteran has had a diagnosed back disability during any time period on appeal.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.

Also, in this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, conclusory generalized lay statements suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  Given the foregoing, a VA medical examination is not necessary.  

Here, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability; to this extent only, the appeal is granted.

Entitlement to service connection for a back disability is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Having been reopened, the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability may now be addressed.

On its own accord, the AMC afforded the Veteran a VA psychiatric examination in April 2011, after the Board Remand in June 2009.  The Board finds this examination to be inadequate for VA compensation purposes.

The April VA examiner ultimately diagnosed the Veteran with bipolar disorder and alcohol dependence.  However, as to the etiology of these psychiatric disabilities, he stated:

The veteran attests to mental health treatment while in Germany but did not remember details of this treatment.  He did recall he was drinking alcohol as a precipitating factor.  Unfortunately there were no treatment records in the available evidence reviewed to confirm this treatment or its details.  Previous rating decisions denied service connection for a number of mental health conditions, including adjustment disorder, personality disorder, depression, and bipolar disorder.  In the absence of medical record documentation from active duty service I am unable to answer the service-related etiological link without resort to mere speculation.  That is, there is insufficient concurrent evidence to draw a reliable conclusion.

The examiner's statements are clearly inaccurate based on the Veteran's service treatment records.  A service treatment record from February 1989 at the Frankfurt Return to Force (RTF) explicitly detailed the Veteran's mental health treatment.  There, he was diagnosed with alcohol dependence and depressive traits.  Moreover, in September 1989, he did relate suicidal thoughts, and he did undergo a mental status evaluation. 

Based on the above the April 2011 VA psychiatric examination is inadequate for VA compensation purposes as the examiner based his medical opinion (that he could not offer a medical opinion without resort to speculation) on a far less than complete medical history of the Veteran's back disability.  Indeed, once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, an addendum medical opinion based on a complete review of the Veteran's medical history is required to determine the etiology of the Veteran's acquired psychiatric disabilities and whether they are related to his active service.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the April 2011 VA psychiatric examination review the claims file in its entirety (to include the Veteran's service treatment records and specifically, the mental health treatment record discussed above in the Remand section) and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required).

The examiner should provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified psychiatric disorders suffered by the Veteran, to include bipolar disorder, had onset during his active service, or were caused or aggravated by his active service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the April 2011 examiner is no longer available, the claims file should be reviewed by an appropriate VA psychologist or psychiatrist for medical opinions as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner and that the examiner performed a complete review of the claims file.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


